Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-10,12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US 2016/0328043) in view of Poupyrev (US 2016/0048236).
As to Claim 1, Moller et al. discloses An interactive textile, comprising: 
a flexible substrate (fig.1, 4- flexible cover 404; para.0038); 
an embroidered thread pattern defining an ornamental feature on a first surface of the flexible substrate, the embroidered thread pattern defining at least one curved edge of the ornamental feature relative to the first surface of the flexible substrate (fig.4-5- para.0039- cover 404 includes control indications 406 representing key indications for keys of a keyboard device {on upper surface of flexible cover 404}; para.0041, 0043, 0044- 0045-the cover 404 can also include conductive traces or protrusions associated with the control indications 406. These conductive traces may be formed as complimentary embroidered contact points); and 
a touch input sensor comprising a set of conductive threads coupled to an opposite second surface of the flexible substrate at a corresponding area of at least a portion of the embroidered thread pattern, the set of conductive threads forming a conductive thread pattern on the opposite second surface that is conformal to the ornamental feature on the first surface at the portion of the embroidered thread pattern, the set of the conductive threads is conformal to the at least one curved edge of the ornamental feature (fig.4-paras.0016-0018, 0020, 0031-0034, 0039-0045, 0047-0048; the sensor assembly 102 including embroidered sensors 106, may be joined to the cover 404 {opposite second surface of the flexible cover 404} form intersections that correspond to positions of individual sensing points and are conformal to the traces of control indications 406).
	Moller et al. discloses where the flexible sensor assembly 102 can be manipulated into various shapes and configurations (para.0048). Moller et al. does not expressly disclose where the embroidered pattern corresponding to the control indications define an ornamental feature on a first surface of the flexible substrate, the embroidered thread pattern defining at least one curved edge of the ornamental feature relative to the first surface of the flexible substrate.
	Poupyrev discloses an ornamental feature on a first surface of the flexible substrate, the embroidered thread pattern defining at least one curved edge of the ornamental feature relative to the first surface of the flexible substrate (fig.6- para.0070- interactive textile 102 is weaved with an image of a flower 608 comprising multiple petals defining curved edges {read as ornamental feature} onto handbag 606 using a weaving process such as jacquard weaving; para.0071).
	The combination of Moller et al. in view of Poupyrev, each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield predictable results, specifically the interactive textile as recited in claim 1, as well as the claims that depend therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Moller et al. by implementing a cover including an interactive textile with an image of a flower as disclosed by Poupyrev, the motivation being to enable the user to 

As to Claim 2, Moller et al. in view of Poupyrev disclose wherein: the embroidered thread-pattern includes one or more first embroidery threads (Moller-fig.4-5-contorl indications 406, including embroidered trace- para.0044-0045; Poupyrev-para.0022-0024, 0070- the object may be flexible object from a fabric or similar flexible material, and may be integrated in a variety of different ways, including weaving, sewing; interactive textile 102 is weaved with an image of a flower 608 onto handbag 606 using a weaving process such as jacquard weaving); and the set of conductive threads are embroidered to the flexible substrate with one or more second embroidery threads (Moller- fig. 4- para.0016-0018, 0020, 0031-0034, 0039-0045, 0047-0048-the sensor assembly 102 including embroidered sensors 106; Pupyrev-para.0022-0024,0070-interactive textile 102 including conductive threads may be integrated with object-flower 608- in a variety of different ways, including weaving, sewing).

As to Claim 3, Moller et al. in view of Poupyrev disclose wherein: the one or more first embroidery threads extend through the flexible substrate from the first surface of the flexible substrate to the opposite second surface of the flexible substrate (Moller-fig.4-5-para.0043-0045- the traces in the cover 404 are spaced apart from the nodes 408 embroidered in the sensor assembly 102 until force is applied. When force is applied in relation to a control indication, an associated protrusion comes in contact with a corresponding node 408 and triggers a corresponding control action {the contact between the trace of control indication 406 and corresponding node 408 due to applied force is read as extend from first surface to the opposite second surface); Poupyrev-para.0022-0023, 0038, 0070- interactive textile integrated with the object, i.e. flower 608, in a variety of different ways, including weaving, sewing); and 



As to Claim 4, Moller et al. in view of Poupyrev disclose wherein: the one or more first embroidery threads extend through the flexible substrate from the first surface of the flexible substrate to the opposite second surface of the flexible substrate (Moller-fig.4-5-para.0043-0045- the traces in the cover 404 are spaced apart from the nodes 408 embroidered in the sensor assembly 102 until force is applied. When force is applied in relation to a control indication, an associated protrusion comes in contact with a corresponding node 408 and triggers a corresponding control action {the contact between the trace of control indication 406 and corresponding node 408 due to applied force is read as extend from first surface to the opposite second surface}); Poupyrev-paras.0022-0023, 0038, 0070- interactive textile integrated with the object, i.e. flower 608, in a variety of different ways, including weaving, sewing); and the set of conductive threads is coupled between the second surface of the flexible substrate and at least a portion of the one or more first embroidery threads extending from the opposite second surface of the flexible substrate (Moller- figs.4-5-para.0043-0045- the traces in the cover 404 are spaced apart from the nodes 408 embroidered in the sensor assembly 102 until force is applied. When force is applied in relation to a control indication, an associated protrusion comes in contact with a corresponding node 408 and 

As to Claim 7, Moller et al. in view of Poupyrev disclose, wherein: the set of conductive threads is a first set of conductive threads and the conductive thread pattern is a first conductive thread pattern (Moller- fig.4-para.0039-0045- a set of wires forming corresponding node 408 of sensor assembly 102 is a conductive thread-pattern; Poupyrev-fig.3-4- para.0038,0044- conductive threads 208  (in horizontal direction); fig.4-conductive threads 208 of layer 402); the portion of the embroidered thread pattern is a first portion defining a first shape of the ornamental feature (Moller-fig.4-control indications 406 defining key indications of a keyboard device; Poupyrev-fig.6- para.0022-0023, 0070- flower 608 including plurality of petals); the embroidered thread pattern includes a second portion defining a second shape of the ornamental feature (Moller-fig.4-control indications 406 defining key indications of a keyboard device; Poupyrev-fig.6- para.0022-0023, 0070- flower 608 including plurality of petals); the interactive textile includes a second set of conductive threads coupled to the flexible substrate at an area of at least the second portion of the embroidered thread pattern (Moller-fig.4-para.0042-0044- a node 408 corresponding to a particular key comes in contact with the cover 404 when pressure/force is applied to a control indication 406 for the particular key; Post-fig.3- electrodes 325 come into contact with respective traces 315; Poupyrev-fig.3-4,6-para.0022-0023, 0070- interactive textile may be integrated with the object, i.e. flower 608, where petals may be used as various controls); and the second set of conductive threads forms a second conductive thread pattern that is conformal to the ornamental feature at the second portion of the embroidered thread pattern (Moller-fig.4- para.0042-0044-the respective node 408 

As to Claim 8, Moller et al. in view of Poupyrev disclose: sensing circuitry coupled to the first set of conductive threads and the second set of conductive threads (Moller-fig.1,4-interface 108-para.0019; sensor system 112-para.0021,0027; Poupyrev-figs.3-5-textile controller 204-para.0032, 0047); wherein the sensing circuitry is configured to detect a first gesture provided at the first portion of the embroidered thread pattern and to detect a second gesture provided at the second portion of the embroidered thread pattern (Moller-paras.0020-0021, 0028, 0032, 0041-0043, 0054; Poupyrev-figs.3-5-gesture manager 204-para.0032, 0047, 0052, 0055-0057, 0070- various gestures may be implemented and each petal may be used as different control function; i.e. a touch on a petal of the flower may be used to turn on/off the smart phone, while another petal may be used to cause the smart phone to ring to allow the user to find the smart phone when lost, and another petal to enable the lock/unlock the car).

As to Claim 9, Moller et al. in view of Poupyrev disclose 40the first conductive thread-pattern is configured such that the second gesture provided at the first portion of the embroidered thread pattern is insufficient to trigger a detection by the sensing circuitry (Poupyrev-para.0032, 0052, 0055-0057- various gestures may be implemented; para.0070- a touch on a petal of the flower may be used to turn on/off the smart phone, while another petal may be used to cause the smart phone to ring to allow the user to find the smart phone when lost, and another petal to enable the lock/unlock the car); and the second conductive thread pattern is configured such that the first gesture provided at the second portion of the embroidered thread pattern is insufficient to trigger a detection by the sensing circuitry (Poupyrev-

As to Claim 10, Moller et al. in view of Poupyrev disclose wherein the second conductive thread pattern and the first conductive thread pattern are different (Moller-para.0016; Poupyrev-figs.3-4- para.0038).

As to Claim 12, Moller et al. in view of Poupyrev discloses wherein the set of conductive threads is a first set of conductive threads, the interactive textile further comprising: a second set of conductive threads coupled to the flexible substrate at the area of the portion of the embroidered thread pattern, each of the second set of conductive threads crossing the first set of conductive threads to form a grid of conductive threads (Moller-figs.1,4- sensor assembly 102-para.0016-0018; Poupyrev-figs.3-5-grid of conductive threads 208- paras.0038, 0042,0044-0045, 0070).

As to Claim 13, Moller et al. in view of Poupyrev discloses wherein: at least one of the conductive threads extends through the flexible substrate and is visible on the embroidered thread pattern (Moller-para.0041- 0043; Poupyrev-para.0023, 0067, 0076-0077).

As to Claim 21, Moller et al. in view of Poupyrev disclose at least one of a garment, a garment accessory, or a garment container including the flexible substrate (Moller-fig.2, para.0013; Poupyrev-fig.6-para.0023-0024, 0067, 0070).



As to Claim 14, Moller et al. discloses An interactive object, comprising: Page 4 of 12an interactive textile comprising an embroidered thread pattern on a first surface of a flexible substrate (fig.1, 4-para.0038- flexible cover 404; fig.4-5- para.0039- cover 404 includes control indications 406 representing key indications for keys of a keyboard device {on upper surface of flexible cover 404}; para.0041, 0043, 0044- 0045-the cover 404 can also include conductive traces or protrusions associated with the control indications 406. These conductive traces may be formed as complimentary embroidered contact points; fig.9-s904-para.0055- embroidering a pattern of conductive wires in the flexible substrate to form an array of embroidered sensors (block 904). Wires can be embroidered in various patterns and in a single layer or multiple layers of substrate depending upon the end use application) and 
a set of conductive fibers coupled to a back an opposite second surface of the flexible substrate at an area of at least a portion of the embroidered thread pattern, the embroidered thread pattern defining at least one curved edge relative to the first surface of the flexible substrate, the set of conductive fibers comprising a conductive thread pattern that is conformal to the at least one curved edge defined by the embroidered thread pattern (fig. 4- para.0016-0018, 0020, 0031-0034, 0039-0045-the sensor assembly 102 including embroidered sensors 106, may be joined to the cover 404 {opposite second surface of the flexible cover 404} form intersections 408 that correspond to positions of individual sensing points and are conformal to the traces of control indications 406); and 
an electronics component coupled to the flexible substrate, the electronics component in communication with the set of conductive fibers (figs.1,4- interface 108-para.0019; sensor system 112- para.0021).
Moller et al. discloses the control indications 406 may include embroidered sensors and where the flexible sensor assembly 102 can be manipulated into various shapes and configurations (para.0048). the embroidered thread pattern defining at least one curved relative to the first surface of the flexible substrate, the set of conductive fibers comprising a conductive thread pattern that is conformal to at least one curved edge defined by the embroidered thread pattern.
Poupyrev discloses an embroidered thread pattern (fig.6- para.0070- interactive textile 102 is weaved with an image of a flower 608 onto handbag 606 using a weaving process such as jacquard weaving; para.0071)… the embroidered thread pattern defining at least one curved relative to the first surface of the flexible substrate (fig.6- para.0070-flower 608 comprising multiple petals that define at least one curved of the flower with respect to the interactive textile 102; para.0022-0023, 0071); the set of conductive fibers comprising a conductive thread pattern that is conformal to at least one curved edge defined by the embroidered thread pattern (fig.6-para.0070- interactive textile 102 may be integrated with an image on flexible object 104…interactive textile 102 is weaved with an image of a flower 608 onto handbag 606 using a weaving process such as jacquard weaving. The image of flower 608 may provide visual guidance to the user such that the user knows where to touch the handbag in order to initiate various controls. For example, one petal of flower 608 could be used to turn on and off the user's smart phone, another petal of flower 608 could be used to cause the user's smart phone to ring to enable the user to find the smart phone when it is lost, and another petal of flower 608 could be mapped to the user's car to enable the user to lock and unlock the car {the interactive textile is integrated with the flower, conforming to the shape of the flower, including the petals}; para.0023, 0030, 0038, 0071).
The combination of Moller et al. in view of Poupyrev, each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield predictable results, specifically the interactive object as recited in claim 14, as well as the claims that depend therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Moller et al. with the teachings of Poupyrev, the motivation being 

As to Claim 15, Moller et al. in view of Poupyrev disclose a capacitive touch sensor comprising the set of conductive fibers (Moller-para.0018, 0033, 0036, 0080; Poupyrev-figs.2-4- para.0030-0032); wherein the electronics component includes sensing circuitry configured to detect a touch input to the set of conductive threads (Moller-para.0018,0019-0021, 0027, 0033,0036, 0080; Poupyrev-figs.3-5; para.0032).  

As to Claim 16, Moller et al. in view of Poupyrev disclose wherein: the sensing circuitry includes a textile controller (Moller-figs.1,2-para.0021, 0027-sensor system performs data processing and includes sensor controller 218; Poupyrev-figs.2-5- textile controller 204); the electronics component includes an internal electronics module including the textile controller (Moller-figs.1-2-sensor system 112, sensor controller 218-para.0021,0027; Poupyrev-figs.2-5, 12); and the interactive object further comprises a removable electronics module removably coupled to the internal electronics module (Moller-figs.1-2- interface 108-para.0019), the removable electronics modules including a processor and a power source (Moller-para.0019- the interface may include a connector that may be used to connect the sensor 102 to a controller, computing device, processing system or other component configured to interact with the sensors; Poupyrev-figs.2-5, 12).  

As to Claim 17, Moller et al. discloses A method of forming an interactive object, comprising: 
forming an embroidered thread pattern on a flexible substrate, the embroidered thread pattern defining an ornamental feature on a first surface of the flexible substrate, the embroidered thread pattern defining at least one curve edge of the ornamental feature relative to the first surface of the flexible substrate (fig.1, 4-para.0038- flexible cover 404; fig.4-5- para.0039- cover 404 includes control indications 406 representing key indications for keys of a keyboard device {on upper surface of flexible cover 404}; para.0041, 0043, 0044- 0045-the cover 404 can also include conductive traces or protrusions associated with the control indications 406. These conductive traces may be formed as complimentary embroidered contact points; figs.8-9-related description thereof- para.0055- embroidering a pattern of conductive wires in the flexible substrate to form an array of embroidered sensors (block 904). Wires can be embroidered in various patterns and in a single layer or multiple layers of substrate depending upon the end use application); and 
forming a touch input sensor comprising a set of conductive threads coupled to an opposite second surface of the flexible substrate at a corresponding area of at least a portion of the embroidered thread pattern, the set of conductive threads forming a conductive thread pattern on the second Page 6 of 8surface that is conformal to the ornamental feature on the first surface at the portion of the embroidered thread pattern (fig. 4- para.0016-0018, 0020, 0031-0034, 0039-0045-the sensor assembly 102 including embroidered sensors 106, may be joined to the cover 404 {opposite second surface of the flexible cover 404} form intersections that correspond to positions of individual sensing points and are conformal to the traces of control indications 406; figs.8-9-related description thereof).
Moller et al. discloses the control indications 406 may include conductive traces formed as embroidered contact point and where the flexible sensor assembly 102 can be manipulated into various shapes and configurations. Moller et al. does not expressly an embroidered thread-pattern defining an ornamental feature…the embroidered thread pattern defining at least one curve edge of the ornamental feature relative to the first surface of the flexible substrate
Poupyrev discloses an embroidered thread pattern defining an ornamental feature (fig.6- para.0070- interactive textile 102 is weaved with an image of a flower 608 onto handbag 606 using a weaving process such as jacquard weaving; para.0071)… the embroidered thread pattern defining at least one curve edge of the ornamental feature relative to the first surface of the flexible substrate (fig.6- para.0070-flower 608 comprising multiple petals that define at least one curved of the flower with respect to the interactive textile 102; para.0022-0023, 0071); and further discloses the set of conductive threads forming a conductive thread pattern on the second Page 6 of 8surface that is conformal to the ornamental feature (fig.6-para.0070- interactive textile 102 may be integrated with an image on flexible object 104…interactive textile 102 is weaved with an image of a flower 608 onto handbag 606 using a weaving process such as jacquard weaving. The image of flower 608 may provide visual guidance to the user such that the user knows where to touch the handbag in order to initiate various controls. For example, one petal of flower 608 could be used to turn on and off the user's smart phone, another petal of flower 608 could be used to cause the user's smart phone to ring to enable the user to find the smart phone when it is lost, and another petal of flower 608 could be mapped to the user's car to enable the user to lock and unlock the car {the interactive textile is integrated with the flower, conforming to the shape of the flower, including the petals}; para.0023, 0030, 0038, 0071).
The combination of Moller et al. in view of Poupyrev, each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Moller et al. with the teachings of Poupyrev, the motivation being to enable the user to initiate different controls for the computing device by touching the different areas of an image (para.0070-Poupyrev).

As to Claim 18, Moller et al. in view of Poupyrev disclose forming the embroidered thread pattern comprises performing an embroidering process (Moller-para.0043-0044; Poupyrev-paras.0022-023, 

As to Claim 19, Moller et al. in view of Poupyrev disclose wherein: forming the embroidered thread pattern comprises performing a first embroidering process (Moller-para.0043-0044; Poupyrev-para.0022-0023); and forming the set of conductive threads comprises performing a second embroidering process after performing the first embroidering process (Moller-para.0016-0017, 0039; Poupyrev-para.0022-0023).  

As to Claim 20, Moller et al. in view of Poupyrev disclose wherein: forming the set of conductive threads comprises performing a first embroidering process (Moller-para.0016-0017, 0039; Poupyrev-para.0030,0041); forming the embroidered thread pattern comprises performing a second embroidering process after performing the first embroidering process (Moller-para.0043-0044; Poupyrev-para.0023, 0070); and the set of conductive threads is coupled to the flexible substrate by one or more threads of the embroidered thread pattern (Moller-figs.4-5-para.0039, 0043-0044; Pouyprev-para.0022-0023, 0070).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US 2016/0328043) in view of Poupyrev (US 2016/0048236), further in view of Lin et al. (US 2016/0132153).
As to Claim 5, Moller et al. in view of Poupyrev disclose wherein: the set of conductive threads includes a first conductive thread and a second conductive thread (Moller-figs.1,4- para.0016-embroidered sensors 106 arranged in a rectangular grid or array of conductive wires or threads in rows and columns and may have different arrangements as desired; Poupyrev-figs.3-4); the first conductive 
Moller et al. in view of Poupyrev further disclose where the embroidered sensors 106 may have other arrangements as desired (Moller-figs.1,3- para.0016), but do not expressly disclose wherein the spacing between the first conductive thread and the second conductive thread decreases along a length of the first conductive thread and a length of second conductive thread.
Lin et al. discloses wherein the spacing between the first conductive thread and the second conductive thread decreases along a length of the first conductive thread and a length of second conductive thread (fig.2C- line spacing between lines Lsx decreases (spacing Sx2-Sx3) and line spacing between lines LSy decreases (spacing Sy3-Sy4). Lin et al. further discloses where the shape and sizes of the mesh units may be changed (para.0036-0037, 0040, 0061,0067-0068,0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Moller et al. in view of Poupyrev et al., with the teachings of Lin et al., the motivation being to prevent the occurrence of optical moire and meet the resistance requirement in accordance with different design demands (Lin-para.0038, 0067,0082) 

As to Claim 6, Moller et al. in view of Poupyrev, as modified by Lin et al., disclose the touch input sensor has a variable touch sensitivity that is dependent on the spacing between the first conductive thread and the second conductive thread (Lin-para.0036-0037, 0040, 0061,0067-0068,0080- the resistance varies according the line spacing).

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
	Applicant argues: “Poupyrev “does not teach or suggest "an embroidered thread pattern
defining an ornamental feature on a first surface of the flexible substrate" and a "set of conductive threads forming a conductive thread pattern on the opposite second surface that is conformal to the ornamental feature on the first surface at the portion of the embroidered thread pattern." In Poupyrev, there is no indication that the interactive textile forms "a touch input sensor comprising a set of conductive threads coupled to a second an opposite second surface of the flexible substrate at a corresponding area of at least a portion of the embroidered thread pattern, the set of conductive threads forming a conductive thread pattern on the opposite second surface that is conformal to the ornamental feature on the first surface at the portion of the embroidered thread pattern”
“Moller, however, does not describe that the embroidered sensor assembly is conformal to an ornamental feature of the input device. Moreover, there is no suggestion in Moller that the embroidered sensor assembly is formed on an opposite surface to an ornamental feature. Accordingly, there is no teaching or suggestion in Moller of "a touch input sensor comprising a set of conductive threads coupled to a second an opposite second surface of the flexible substrate at a corresponding area of at least a portion of the embroidered thread pattern, the set of conductive threads forming a conductive thread pattern on the opposite second surface that is conformal to the ornamental feature on the first surface at the portion of the embroidered thread pattern,"

However, the examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the combination of Moller et al. in view of Poupyrev, Moller et al. discloses where the sensor assembly 102 is on opposite surface of the cover 404 that includes control indications 406 and is also conformal to the shape of the control indications. Moller et al. further discloses where the flexible sensor assembly 102 can be manipulated into various shapes and configurations. (figs.4-5; para.0048). 
Pouyprev is relied on for disclosing an embroidered thread pattern defining an ornamental feature where the embroidered thread pattern defines at least one curved edge of the ornamental feature relative to the first surface of the flexible substrate (fig.6- para.0070- interactive textile 102 is weaved with an image of a flower 608 comprising multiple petals defining curved edges {read as ornamental feature} onto handbag 606 using a weaving process such as jacquard weaving; para.0071).
	The combination of Moller et al. in view of Poupyrev, each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Moller et al. by implementing a cover comprising an interactive textile with an image of a flower as disclosed by Poupyrev, the motivation being to enable the user to initiate different controls for the computing device by touching the different areas of an image (para.0070-Poupyrev).
	Therefore, given broadest reasonable interpretation of the claim in light of the specification, Moller et al. in view of Poupyrev disclose the limitations as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627